   Case 2:19-cv-00122-LGW-BWC Document 3 Filed 06/08/20 Page 1 of 4
                                                                                                  FILED
                                                                                       John E. Triplett, Acting Clerk
                                                                                        United States District Court

                                                                                   By CAsbell at 12:19 pm, Jun 08, 2020
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 DAVID MCCLOUD,

                Plaintiff,                                  CIVIL ACTION NO.: 2:19-cv-122

        v.

 STEVEN SCARLETT; JACKIE JOHNSON;
 NEAL JUMP; and GLYNN COUNTY
 GEORGIA,

                Defendants.


                                            ORDER

       This matter is before the Court on Plaintiff’s pro se complaint under 42 U.S.C. § 1983.

Doc. 1. For the reasons that follow, the Court ORDERS Plaintiff to file an Amended

Complaint within 14 days of this Order. Failure to comply with this Order within the

allotted time or to show cause why Plaintiff is unable to comply will result in a

recommendation to the presiding District Judge that the case be dismissed without further

notice for failure to prosecute and failure to follow a Court Order.

       A federal court is required to conduct an initial screening of all complaints filed by

prisoners and plaintiffs proceeding in forma pauperis. 28 U.S.C. § 1915A(a); 28 U.S.C. §

1915(a). During the initial screening, the court must identify any cognizable claims in the

complaint. 28 U.S.C. § 1915A(b). Additionally, the court must dismiss the complaint (or any

portion of the complaint) that is frivolous, malicious, fails to state a claim upon which relief may

be granted, or which seeks monetary relief from a defendant who is immune from such relief.

Id. The pleadings of unrepresented parties are held to a less stringent standard than those
   Case 2:19-cv-00122-LGW-BWC Document 3 Filed 06/08/20 Page 2 of 4



drafted by attorneys and, therefore, must be liberally construed. Haines v. Kerner, 404 U.S.

519, 520 (1972). However, a plaintiff’s unrepresented status will not excuse mistakes regarding

procedural rules. McNeil v. United States, 508 U.S. 106, 113 (1993).

       A plaintiff’s complaint should contain a “short and plain statement” of the plaintiff’s

claims, and each allegation in the complaint should be “simple, concise, and direct.” Fed. R.

Civ.il Procedure 8(a)(2), (d). In order to state a claim upon which relief may be granted, a

complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555.

       A plaintiff is not necessarily required to bring a separate action for each individual claim

against each individual defendant. In some circumstances, the Federal Rules of Civil Procedure

allow a plaintiff to name multiple defendants in a suit and to assert multiple claims in a single

suit. Specifically, a plaintiff may name multiple defendants in a single action, but only if he

asserts at least one claim against those defendants that arises from the same transaction,

occurrence, series of transactions or occurrences, or if any question of law or fact common to all

defendants will arise in the action. Fed. R. Civ. P. 20(a)(2). Additionally, a plaintiff may assert

multiple claims against a properly joined defendant in the same action. Fed. R. Civ. P. 18(a).

       Plaintiff appears to bring claims against Defendants Steven Scarlett, Jackie Johnson, Neal

Jump, and Glynn County, Georgia, related to an arrest, pretrial detention, and a criminal

prosecution in state court, where the prosecution was apparently dismissed in 2017. Doc. 1 at

3–7. However, the Court is unable to determine what legal claims Plaintiff intends to assert.




                                                  2
    Case 2:19-cv-00122-LGW-BWC Document 3 Filed 06/08/20 Page 3 of 4



Further, Plaintiff fails to adequately state what each Defendant did or did not do in support of the

various claims.

       Accordingly, the Court ORDERS Plaintiff to file an Amended Complaint within 14 days

of this Order. The Amended Complaint must comply with the following directions. The

Court advises Plaintiff to read and follow these directions carefully:

       (1)     the Amended Complaint must be on the court-approved civil rights
               complaint form to be used by prisoners in actions arising under 42 U.S.C.
               § 1983; 1

       (2)     the Amended Complaint must be clearly labelled “Amended Complaint”
               and place the civil action number of this case on the first page of the form;

       (3)     No more than 10 pages may be attached to the form (this includes written
               allegations and attachments);

       (4)     the Amended Complaint must be legible with writing on only one side of
               each page;

       (5)     each intended defendant must be identified by name or by sufficient
               details to describe the individual;

       (6)     the Amended Complaint should include only factual allegations
               concerning events where the rights of Plaintiff himself were violated or
               Plaintiff himself was injured, including the date and location of each
               alleged violation;

       (7)     the Amended Complaint should only assert claims that arose from the
               same transaction or occurrence or series of related transactions or
               occurrences;

       (8)     describe each alleged violation and identify each defendant responsible for
               each alleged violation;

       (9)     omit all legal argument or conclusions;

       Once filed, Plaintiff’s Amended Complaint will supersede and replace his original

Complaint. Therefore, Plaintiff’s Amended Complaint must not refer back to the initial


1
       The Court DIRECTS the Clerk of Court to send the appropriate 42 U.S.C. § 1983 complaint
form and a copy of this Order to Plaintiff.


                                                 3
   Case 2:19-cv-00122-LGW-BWC Document 3 Filed 06/08/20 Page 4 of 4



Complaint or any of its attachments and must not incorporate any part of the original Complaint

by reference. Claims made against particular defendants in Plaintiff’s original Complaint are

not preserved unless they are also set forth in the Amended Complaint.

       Failure to comply with this Order within the allotted time or to show cause why

Plaintiff is unable to comply will result in a recommendation to the presiding District Judge

that the case be dismissed without further notice for failure to prosecute and failure to

follow a Court Order.

       Additionally, the Court ORDERS Plaintiff to advise the Court in writing of any change

of address during the pendency of this action. Plaintiff’s failure to abide by this directive will

result in the dismissal of Plaintiff’s Complaint, without prejudice, for failure to follow an Order

of this Court.

       SO ORDERED, this 8th day of June, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 4
